Citation Nr: 9932367	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-04 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and friend
ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.

These matters come before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.

The appeal of this case was previously before the Board on 
several occasions.  In January 1996, the case was remanded 
for additional evidentiary development.  Thereafter, in 
December 1997, the case was again remanded to ascertain the 
veteran's desire with respect to a hearing and to evaluate 
the veteran's psychiatric condition in accordance with 
amended criteria.  The case was again remanded in November 
1998 to afford the veteran a Travel Board hearing.

The Board also notes that at the June 1999 Travel Board 
hearing, the veteran raised a claim for service connection 
for tinnitus.  As this matter is not before the Board on this 
appeal, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed decision dated in November 1991, the RO 
denied the veteran entitlement to service connection for 
bilateral hearing loss.

2.  That evidence associated with the claims file subsequent 
to the November 1991 decision is either not relevant or 
cumulative of previously considered evidence, and by itself 
and in connection with evidence previously assembled is not 
so significant that it must be considered to decide fairly 
the merits of the claim.

3.  The veteran's service-connected PTSD is not manifested by 
more than  occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, but his PTSD is  
productive of considerable social and industrial impairment; 
the psychoneurotic disorder is not manifested by more than 
considerable social and industrial impairment.

4.  The veteran's service connected disabilities include 
PTSD, rated (as the result of this decision) at 50 percent 
disabling, residuals of a gunshot wound to left side of the 
neck, currently evaluated as 20 percent disabling and 
residuals of a gunshot wound with temporomandibular 
articulation and limitation of motion, rated as 10 percent 
disabling, for a combined service-connected rating of 60 
percent .

5.  The veteran is has employment experience as a policeman 
and cemetery supervisor; he apparently last worked full-time 
in 1987 or 1988. 

6.  The veteran's service-connected disabilities do not 
preclude substantially gainful employment, considering the 
impairment from the disorders and his educational and 
occupational background. 


CONCLUSIONS OF LAW

1.  The November 1991 RO decision which denied entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. §  7105 (West 1991); 38 C.F.R. § 3.104(a) (1999). 

2.  New and material evidence to reopen the claim for service 
connection for bilateral hearing loss has not been submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).
3.  The schedular criteria for a 50 percent rating, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, 4.132, and Diagnostic 
Code 9411 (as in effect prior to November 7, 1996), 9411 
(effective from November 7, 1996).

4.  The criteria for the assignment of a total rating by 
reason of individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In an unappealed rating determination from November 1991, the 
RO denied entitlement to service connection for bilateral 
hearing loss as the evidence failed to demonstrate the 
condition arose in service or was demonstrated within one 
year after service.  Inasmuch as the veteran did not perfect 
a timely appeal, the RO's decision is final.  38 C.F.R. 
§ 7105.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C. §§ 5108, 7104(b).  When a 
veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363.  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The evidence that was of record at the time of the prior 
denial included service medical records on discharge, which 
showed the veteran's hearing within normal limits in January 
1945.  Also of record was a VA examination of October 1947, 
more than one year after discharge, which showed normal 
hearing.  In the context of the November 1991 rating 
determination, the veteran was afforded a VA audiologic 
examination which demonstrated severe to profound hearing 
loss in March of 1991, some 45 years after the veteran's 
release from active duty.  He asserted at that time that his 
hearing loss began during or as the result of exposure to 
artillery fire in service. 

In the context of the current claim, additional VA audiologic 
examinations have been introduced.  The earliest dates from 
September 1987 and the latest is dated in September 1998.  
However, none of the examinations have suggested an 
etiological relationship between the veteran's hearing loss 
and his service.

The Board observes that upon a July 1993 examination for 
PTSD, the veteran recounted his employment history following 
his active duty.  After service, the veteran did some farming 
but he quickly got into a law enforcement career, and served 
10 years with the Mississippi Highway Patrol.  Thereafter, he 
served some 16 years with the Oxford Police Department.  
Following that career, he spent six years supervising the 
maintenance of a cemetery before retiring at approximately 
age 62. 

The Board additionally observes that additional audiologic 
examinations from April 1996 and September 1998 were received 
after the case had been certified to the Board by the agency 
of original jurisdiction (AOJ).  Although such evidence was 
not first considered by the AOJ and the submission was not 
accompanied by a waiver of referral in accordance with 
38 C.F.R. § 20.1304, the Board observes that the Board's 
consideration of such evidence without the RO first having 
reviewed it will in no way be prejudicial.  The evidence 
submitted is essentially cumulative in that it demonstrates 
severe to profound bilateral hearing loss, facts established 
by earlier audiological examinations. 

Finally, the records do not demonstrate any association 
between the veteran's hearing loss and his military service.  
To the contrary, the evidence submitted is merely cumulative 
of other audiologic examinations already of record.  In 
Winters v. West, 12 Vet. App. 203 (1999), (en banc) while 
affirming the Board the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1991), (hereinafter, "Court,") 
noted that it must consider the rule of prejudicial error, 
and the principle that the law does not require a useless 
act.  The Court noted that to remand the case under those 
circumstances would impose additional burdens upon the Board 
with no possibility of any benefit flowing to the appellant.  
Under these circumstances, the Board finds that no useful 
purpose would be served by remanding this claim to the RO for 
what would be a mere per forma consideration of the newly 
submitted audiologic examinations.  Accordingly, a remand for 
this matter is not warranted.

The record also contains lay statements and testimony from 
the veteran to the effect that his hearing loss is causally 
linked to his exposure to weaponry fire while on active duty 
during World War II.  Such evidence is essentially cumulative 
of previously considered evidence of record.  While the 
veteran is certainly competent to state whether he 
experienced some loss of hearing, being a layman, he is not 
competent to give an opinion regarding medical causation or 
diagnosis of hearing loss as defined by 38 C.F.R. § 3.385.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to open a previously denied claim.  Moray v. Brown, 
5 Vet. App. 211, 214 (1995).

The fact that the veteran was exposed to noise in combat is 
not in dispute, but evidence associating the veteran's 
hearing loss to service remains lacking.  Accordingly, as the 
evidence recently submitted by itself and in conjunction with 
evidence previously assembled is not so significant that it 
must be considered to fairly decide the merits of the claim, 
the newly submitted evidence is not "new and material."  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to warrant 
reopening the previously disallowed claim, the prior decision 
remains final and the claim is not reopened. 

PTSD

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for PTSD is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well-grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly and sufficiently developed with regard to 
this issue.  

The veteran's service-connected PTSD is rated under the 
provisions of Diagnostic Code 9411.  During the pendency of 
the veteran's appeal, the rating criteria for this code 
section were changed effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996).  When the law or regulations change after 
a claim has been filed but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the 
version of the criteria more favorable to the veteran should 
be applied.  

Under the former diagnostic criteria, Diagnostic Code 9411 
provides that a 10 percent evaluation is for application for 
symptoms less than the criteria for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
for PTSD is warranted when there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  In a precedent opinion, dated 
November 9, 1993, VA's General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c).  The next higher 
rating of 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is for 
application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating 
of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and a demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (before November 7, 1996).  

The new rating criteria provide that a 10 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § Part 4, Diagnostic Code 9411 (effective 
November 7, 1996).

The veteran participated at the Normandy Invasion and in 
additional battles and campaigns across Central Europe during 
World War II.  Service connection for post-traumatic stress 
disorder was established by a November 1991 rating decision.  
Disability at a 30 percent level was established and has 
remained in effect since that time.

In July 1993, the veteran was afforded a PTSD examination.  
He reported numerous combat-related stressors.  He also 
related having sustained a service-connected (noncombat) 
wound to the face and mouth.  He reported currently being 
married to a woman who he characterized as a very caring 
spouse with whom he got along very well.  He reported several 
surgeries to his face and later had coronary bypass surgery, 
two heart attacks and persistent and severe back pain and 
problems with skin cancers.  Subjectively, he described 
profound insomnia, sleeplessness and intense nervousness and 
anxiety.  He reported being very irritable and had disturbing 
flashbacks when he watched television.  He reported that his 
medications only helped him a little.  Objectively, his 
speech was very pressured and he was intensely preoccupied 
with his trauma.  He was obviously sad and at times became 
very tearful.  He was oriented to time, place and person.  
There was no evidence that he was organically impaired.  His 
memory function appeared to be intact except for some amnesia 
around recall of some events.  His affect was rather full and 
dramatic to some extent.  He was coherent in his thought 
processes and showed no signs of active hallucinations, 
delusions, and/or suicidal or homicidal ideation.  He denied 
ever being out of touch with reality.  He showed no other 
intense preoccupations other than those with the pain, 
traumatic and unrelenting memories of the war.  His affect 
was obviously full of anger and hurt as he felt shortchanged.  
Diagnosis was chronic, severe PTSD with severe intense 
psychological pain and impairment interfering with his family 
and social life and ability to work.

At his hearing before the RO in May 1994, the veteran 
reported socializing with other war veterans, working around 
the house and playing with his dog.  A friend who was the 
director of personnel at the University of Mississippi also 
testified on behalf of the veteran.  He reported that he 
would not recommend the veteran for employment at the 
university due to his nervous condition.  The veteran also 
reported that he checked on some elderly people who lived in 
the neighborhood with him.  He reported that he enjoyed 
helping people.

In March 1996, the veteran was afforded a VA examination by a 
social worker for the purpose of ascertaining entitlement to 
aid and attendance.  He reported being a retired supervisor 
of a cemetery and retired police officer.  He stated that he 
lived with his wife of 25 years and his 14-year-old daughter.  
His wife is a retired LPN.  The veteran had two grown 
children from a previous marriage that ended in divorce.  He 
maintained contact with his grown daughter.  The veteran 
reported not having a hobby.  He spent most of his time with 
other World War II veterans reminiscing.  He reported 
spending 4 to 5 hours each day around a coffee shop talking 
to his old buddies.  He stated that he did not attend church 
as he would like because he was unable to hear the preacher.  
He indicated that he did not like to be around crowds and 
preferred to be in the country alone.  He expressed a desire 
to be more sociable but felt that many people did not 
understand him and what he had gone through and also because 
of the difficulty he had with his hearing problems.  The 
veteran provided the social worker a number of accounts of 
seeing men destroyed and killed while on various campaigns.  
He related that he was awarded a Medal of Honor from the 
Belgian government.  The veteran recounted that he 
participated in the invasion on Omaha Beach and was also 
involved in the Battle of the Bulge and four other major 
campaigns.  He reported difficulty sleeping and flashbacks 
and nightmares concerning his war experiences.  He reported 
to the examiner that he was service connected for limited 
motion of the jaw, 20 percent for back and muscle impairment 
and 30 percent for post-traumatic stress disorder.  The 
examiner reported the veteran as unemployable and socially 
and industrially impaired by virtue of his experiences during 
World War II.  The examiner noted that the veteran was unable 
to have a good night's sleep and usually slept only 4 or 
5 hours a night because of nightmares and frequent 
flashbacks.  The veteran spoke in vivid terms of what 
happened to him and what he had witnessed, the carnage, the 
destruction, the bodies and the men who gave their lives and 
were injured during this period of time in our history.  He 
seemed to be very affected by these experiences and feels 
that the only escape he will have will be at his death.  The 
examiner felt those imprints have been affixed upon his mind 
and that he continues to suffer from them until this time.  
The examiner suggested and recommended that an increased 
evaluation be awarded.

In April 1996, the veteran was afforded a PTSD examination.  
The examiner noted that the veteran had bilateral hearing 
loss, a previous myocardial infarction and cardiac bypass 
surgery in 1979.  He suffered from hypertension and also 
reported anxiety and depression.  During the mental status 
portion of the examination, attitude was noted as dramatic, 
passive-aggressive with sense of entitlement.  Facial 
expressions were anxious and worried.  Speech was rapid and 
pressured.  Behavior and psychomotor activity were normal.  
Affect was normal.  Mood was reported to be level.  Thought 
processes were normal; thought content was normal.  There 
were no disorder of perception and no somatic complaints.  He 
was oriented to time, place, person and situation.  Memory 
was intact.  He was able to calculate digits, spell words 
backwards and forwards.  The assessment was no Axis I 
psychiatric diagnosis and an Axis II diagnosis of a 
personality disorder, not otherwise specified.  The examiner 
commented that the veteran did not meet any diagnostic 
criteria for post-traumatic stress disorder.  He did report 
that he suffered from symptoms of anxiety and depression and 
stated that he was treated with medications for these 
disorders but he remained vague as to what medications he was 
receiving and what specific symptoms he did suffer from.  He 
seemed to be a very social individual who spent a great deal 
of time with friends and was out and about and quite active 
in his community and did not seem to have a disorder of 
anxiety, depression or PTSD.

In October 1996, the veteran was afforded a PTSD examination 
by a board of two psychiatrists.  The veteran complained of 
feeling nervous throughout the day and wrung his hands during 
the interview.  He reported spending much of his time sitting 
on the swing outside his home and he talked to people who 
happened to come by.  He continued to go to the coffee shop 
daily and discuss politics with his friends.  He belonged to 
a church congregation and the preacher had told him what a 
wonderful testimony he had given at the time he joined the 
church.  He was married and apparently worked until normal 
retirement age.  His last job was reported as a cemetery 
superintendent.  The examiners noted the veteran rambled in 
an essentially unstoppable and undirectable fashion about 
experiences in World War II.  Some of his stories sounded 
somewhat implausible.  For instance, he had recounted 
conversations with General Rose, General Patton, and 
General Bradley, as well as Colonel Hines.  He stated that he 
was awarded the Silver Star by General Rose.  His claims 
folder was reviewed and the examiners noted that his DD 214 
did not list the Purple Heart, the Silver Star or other major 
medals.  The examiners concluded that the veteran did 
experience significant emotional impairment which had been 
diagnosed as PTSD.  He was preoccupied with World War II.  In 
the opinion of the examiners, it was the most constructive 
course of action to maintain the diagnosis of PTSD.  Axis I 
diagnosis was PTSD.  Axis V was reported as 51 with moderate 
symptoms and moderate difficulty in social and occupational 
functioning.  The examiners reported the GAF was based on the 
limited data available and observations during the interview.

Although the veteran reported taking numerous medications for 
his PTSD, there is no indication that any such medications 
have been prescribed for that purpose.  The RO conducted a 
review of the automated information medical systems which 
failed to show that the veteran was receiving any ongoing 
treatment for PTSD or any other psychiatric disability.

The veteran was afforded another VA PTSD examination in 
February 1998.  At that time, a review of the electronic 
record showed the most recent psychiatric-related 
prescription was for Hydroxyzine, 90 capsules, one as needed 
for anxiety and was last filled approximately eight months 
prior to that time.  No other psychiatrically related 
medications were listed during the prior two years.  At the 
examination, he complained of wakening at night and crying.  
He did not offer any other spontaneous symptomatic comments.  
He tended to ramble on about various World War II experiences 
in a very dramatic fashion with frequent references to 
personal contact with high-ranking officers.  He denied 
temper problems particularly after his last heart attack.  He 
also denied any emotional difficulty relating to his wife or 
family.  He reported that his wife commented that he made 
friends with everybody.  He reported avoiding going near the 
National Guard Armory because it reminded him of World War II 
experiences.  On the other hand, he reported that a high-
ranking Government official had promised to help him return 
his tank from Berlin, where it reportedly is on display as a 
memorial.  It is reportedly to be redisplayed in front of the 
local armory.  He denied guilt.  He reported that he used to 
be depressed but not as much anymore.  He indicated he had 
some trouble with his memory but denied ever getting lost.  
No specific problems were elicited.  He reported a good 
relationship with his wife and family and that he spent a 
good deal of time with his friends and working in his yard.  
He also reported visiting old people on a regular basis and 
that he attended church regularly.  He also said that he was 
president of the local Shriner's organization until it became 
too hard of hearing to carry this on.  He indicated that he 
had only a few weeks' interruption in his service due to 
dental surgery although his records would not corroborate his 
assertions in those regards.  His claims folder showed three 
awards, none of which are directly related to combat; 
however, multiple campaign ribbons were reported which would 
certainly indicate an exposure to combat.  He described no 
particular adjustment problems on return from the military.  
His mental status examination revealed an alert male 
adequately groomed.  Affect was constricted.  He appeared 
tense and shook his foot frequently during the interview.  
Speech was pressured and he was rambling and garrulous.  It 
was difficult to direct him.  He tended to repeatedly return 
to listing experiences in World War II and his complaints 
about his treatment since that time.  He was able to recall 
2 of 3 items spontaneously at five minutes and recalled the 
third with a clue.  Digit span was six forward and four 
reverse.  He was able to do serials 3's from 20 to 5 but then 
seemed to become slightly confused.  He was not able to do 
serial 7's.  No delusions, hallucinations, suicidal or 
homicidal ideation were reported.  He became more focused on 
the formal mental status examination than he had been during 
the general interview.  He described himself as a very social 
man with many friends.  The level of anxiety displayed during 
the interview would suggest that his level of functioning 
might not be as high as he described.  He certainly seemed to 
have significant concentration problems which may be 
partially related to his hearing loss and cognitive changes 
of old age.  Axis I diagnosis was PTSD.  A GAF scale score of 
55 was reported, with moderate symptoms (sleep disturbance 
and frequent subjective anxiety) and moderate interference 
with social and occupational functioning.  The evaluation was 
based on the observation of the veteran's behavior during the 
interview in which he appeared to be quite distractible.  He 
did not describe such impairment directly when asked.  

In June 1999, the veteran was afforded a Travel Board hearing 
before the undersigned.  The transcript of that hearing in 
June 1999 by and large is cumulative of evidence elsewhere 
contained in the claims file.

A review of the relevant evidence shows that the veteran's 
PTSD is not manifested by the criteria for a rating in excess 
of 30 percent under the new criteria.  The medical records do 
not show flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, or difficulty with 
commands.  Examination records collectively show that his 
mood and affect were for the most part within normal limits.  
While the Board acknowledges that there was clearly 
impairment due to PTSD during this period, it believes that 
the totality of the evidence is against a finding that there 
was such a reduction in reliability and productivity due to 
symptoms listed under the new rating criteria to warrant a 
rating in excess of 30 percent. 

As to a rating under the criteria in effect prior to November 
7, 1996, the Board finds that the evidence shows disabling 
symptoms that more nearly approximate considerable social and 
industrial impairment so as to support a 50 percent rating.  
While psychiatric examinations in recent years have shown 
psychiatric symptomatology that increases and improves with 
treatment, the overall level of disability is closer to the 
considerable degree.  For example, a 1993 psychiatric 
examination and a 1996 social worker's evaluation indicate 
that the veteran's psychiatric symptoms precluded employment, 
whereas an April 1996 evaluation did not even result in an 
Axis I diagnosis.  The veteran has reported preferring to be 
alone, whereas, at other times, he has reported that he 
enjoys the company of other veterans who he met with in long 
sessions on a daily basis.  The Board, while taking into 
consideration the veteran's assertions and complaints, must 
be guided by the medical examiner's findings and impressions.   
GAF scores have been reported in the 51 to 55 range, which is 
consistent with at least moderate difficulty in social, 
occupational, or school functioning.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) 
(1994) (GAF score range of 51 to 60 for moderate symptoms).  
Medical treatment records and examination reports show 
continuing anxiety, with complaints of nightmares, and 
flashback problems.  In the Board's view the documented 
symptomatology more nearly approximates considerable social 
and industrial impairment.  38 C.F.R. § 4.7.  That is, the 
severity of the veteran's PTSD symptoms appear to be rather 
large in degree.  Accordingly, a 50 percent rating is 
warranted under the old rating criteria.  As the evidence 
shows disability between definite and considerable but more 
nearly approximate to considerable impairment, it logically 
follows that there is no more than considerable social and 
industrial impairment.  In support of this later conclusion, 
the Board notes that the GAF scores do not indicate severe 
disability.  Mental status examinations in recent years have 
indicated that the veteran is well oriented and usually able 
to interact with others.  Accordingly, a rating in excess of 
50 percent is not warranted.  

Individual Unemployability

The veteran's claim for a total rating based on individual 
unemployability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Stanton v. Brown, 5 Vet. 
App. 563, 571 (1993) (where an appellant stated that he could 
no longer seek or maintain employment, he presented a well- 
grounded claim for a total disability rating).  He has 
presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991). 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1999).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (1999).

The veteran was afforded a VA general medical examination in 
March 1996.  He reported that his main problem at that time 
was nerves and hearing loss, as well as complaints relating 
to low back pain.  His low back was reported as painful now 
and then with occasional radiation to left lower extremity.  
The extremity became numb and tingled if he walked for a long 
period of time.  A skin examination revealed multiple skin 
cancers of various sizes and colors all over his back and 
chest several of which had been removed leaving behind deep 
pigmented areas on his face, scalp and ears.  The neck was 
reported as supple with limitation of lateral rotation (of 
the cervical spine).  Mouth examination revealed partial 
dentures, both upper and lower.  There was no spine 
tenderness or muscle spasm either in the cervical or 
lumbosacral area.  Diagnosis was status post fall resulting 
in injury to low back and limitation of motion.  X-rays 
showed osteopenia.

The veteran was also afforded a dental examination in March 
of 1996.  The examiner reported good range of motion of the 
mandible; however, it was difficult to fully assess the 
lateral movements due to lack of teeth and difficulty with 
patient cooperation.  Scars from a gunshot wound were seen in 
the mandibular lip and in the left posterior neck.  In the 
left submandibular region, a scar was noted that resulted 
from the salivary gland removal.  The veteran was reported as 
having had his dentition restored with a serviceable 
mandibular partial in place.  He did have some bone loss 
around remaining teeth with evidence of periodontal disease.  
The disability's effect on his everyday activities was 
reported as none and there were no ancillary problems as a 
result of his dental condition.  An old panorex was reviewed 
that showed essentially normal findings.  There was an area 
where a lesion in the left mandible that had been removed was 
healing.  Previous compensation and pension examinations were 
reviewed with essentially no discrepancy or change noted from 
prior examinations.

Residuals of a gunshot wound with temporomandibular 
articulation and limitation of motion is evaluated in 
accordance with Diagnostic Code 9905 which provides that 
where there is any definite limitation of temporomandibular 
articulation that interferes with mastication, a 10 percent 
evaluation is warranted.  Where articulation is limited to 
1/2 inch (12.7 millimeters), a 20 percent evaluation is 
warranted.  Where articulation is limited to 1/4 inch (6.3 
millimeters), a 40 percent evaluation is warranted.  In this 
case there is no basis to find that articulation is limited 
to 1/2 inch or less.  Thus, the evidence would support no more 
than the 10 percent evaluation assigned for this disability.

The veteran's residuals of the gunshot wound to the left neck 
are evaluated in accordance with injuries to Muscle Group XX.  
Injuries to Muscle Group XX, the spinal muscles, consisting 
of the sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions), whose functions include the 
postural support of the body and extension and lateral 
movements of the spine, are evaluated pursuant to 38 C.F.R. § 
4.73, Diagnostic Code 5320.  Under this code, a 10 percent 
evaluation is warranted for moderate injury of the cervical 
and thoracic region.  A 20 percent evaluation is warranted 
for moderately severe injury of the cervical and thoracic 
region, whereas a 40 percent rating is warranted for severe 
disability.  The evaluation of this disability was increased 
to its current level by a rating action of January 1991 and 
was based primarily on the fact that that the veteran had 
difficulty eating dry foods.  He had no airway problems and 
there were no masses and his anatomy was normal.  

In this case, the veteran does not currently have a single 
disability rated at 60 percent, or two or more disabilities 
with at least one disability rated at 40 percent, or a 
combination of disabilities rated at 70 percent.  
Specifically, in addition to the veteran's service-connected 
post-traumatic stress disorder, evaluated, as the result of 
this decision, as 50 percent disabling, he is service 
connected for residuals of a gunshot wound to the left side 
of his neck, evaluated as 20 percent disabling, and for 
residuals of a gunshot wound with temporomandibular 
articulation and limitation of motion, evaluated as 
10 percent disabling, for a combined rating of 60 percent.  
38 C.F.R. § 4.25.  Thus, the veteran does not meet the 
schedular criteria for total compensation rating based on 
individual unemployability.

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (1999).

The veteran is currently 74 years old and has completed the 
10th grade.  The medical evidence shows that he has a number 
of significant nonservice-connected conditions, including 
cardiovascular disease with hypertension and a history of  
coronary artery bypass graft surgery, pes planus, hearing 
loss, gastroesophageal reflux disease, and exogenous obesity.  
His work experience includes work as a cemetery supervisor 
and as a police officer.  

After reviewing all of the evidence, and considering the 
veteran's educational and occupational experience, and the 
current nature and extent of his service-connected 
disabilities, as well as all applicable regulations, the 
Board finds the evidence does not demonstrate that his 
service-connected disabilities alone preclude employment 
consistent with the veteran's education and employment 
backgrounds.  Specifically, the clinical evidence of record 
suggests that his psychiatric disability has been productive 
of considerable but not severe disability.  He does not seek 
regular treatment for any of his service connected 
disabilities, and has not been recently hospitalized.  In 
addition, he enjoys a good relationship with his family and 
circle of friends and even helps in the community.  Further, 
the evidence indicates that the veteran's inability to work 
is related, in part, to significant nonservice-connected 
disabilities, in addition to his service-connected PTSD 
disorder.  

In the March 1996 VA general medical examination, the veteran 
indicated that his major problems were with his nerves, 
hearing loss and low back pain, the latter two conditions 
being non service-connected.  The Board notes that although 
the veteran was assessed as unemployable by a social worker 
in a March 1996 examination, the examiner failed to consider 
the totality of the available evidence.  Moreover, 
examinations and by psychiatrists are more probative in 
addressing the question at hand and several psychiatrists 
have indicated that the veteran's GAF score has been in the 
51 to 55 range, which is not consistent with unemployability.  
A 1993 VA psychiatric examiner did indicate that the veteran 
was unable to work due to psychiatric impairment but several 
subsequent examinations have indicated otherwise.  There is 
no opinion from a physician subsequent to the 1993 
examination that indicates that the veteran is unemployable 
due solely to his service-connected disorders, without 
considering his age.  Thus, it is the Board's determination 
that the veteran is not precluded from performing a 
substantially gainful occupation as a result of his service-
connected disabilities.  Accordingly, entitlement to a total 
disability rating based on individual unemployability is not 
warranted.

The fact that the veteran is unemployed is not enough to 
establish entitlement to TDIU.  The question is whether his 
service-connected disorders, without regard to his 
nonservice-connected disorders or advancing age make him 
incapable of performing the acts required by employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  He has not 
presented, nor has the Board found, circumstances that place 
this veteran in a different position than other veterans with 
a combined 50 percent disability rating.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran. See 38 
C.F.R. §§ 4.1, 4.15 (1998); Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The veteran's PTSD and residuals of a gunshot 
wound, are not, in the Board's determination, so severely 
disabling as to render him or the average person similarly 
situated unable to secure and follow substantially gainful 
employment, nor does the evidence of record reflect that this 
condition would render him individually unable to follow a 
substantially gainful occupation. 

In reaching this conclusion, the Board has considered 38 
C.F.R. § 3.321(b), 4.16(b), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.

In this case, as indicated in adjudicating the increased 
rating issue, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering only the service-connected 
disorders, the Board finds that the veteran could perform 
gainful employment.  Therefore, the Board finds that he is 
not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.

As the preponderance of the evidence is against the claim for 
a total compensation rating based on individual 
unemployability, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

No new and material evidence having been submitted, the 
appeal of entitlement to service connection for bilateral 
hearing loss is denied.

Entitlement to a 50 percent rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
VA compensation benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals




 

